Exhibit 10.1

ASSET PURCHASE AGREEMENT

Dated as of June 24, 2010

By and Among

NCI Group, Inc.

as Purchaser,

MSC Pre Finish Metals (MT) Inc.

as Seller, and

Material Sciences Corporation

as Guarantor



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   1

Section 1.1

  Definitions    1

ARTICLE II THE TRANSACTION

   5

Section 2.1

  Purchase and Sale of Purchased Assets    5

Section 2.2

  Excluded Liabilities; Excluded Assets    5

Section 2.3

  Consideration    5

Section 2.4

  Allocation of Price    5

Section 2.5

  Transfer Taxes    5

Section 2.6

  Apportionments    5

ARTICLE III CLOSING

   6

Section 3.1

  Closing    6

Section 3.2

  Closing Deliveries    6

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

   7

Section 4.1

  Existence and Good Standing    7

Section 4.2

  Authorization and Validity of Agreement    7

Section 4.3

  Consents and Approvals; No Violations    7

Section 4.4

  Title to Properties and Encumbrances    8

Section 4.5

  Real Property    8

Section 4.6

  Litigation    8

Section 4.7

  Environmental Matters    8

Section 4.8

  Broker’s or Finder’s Fees    9

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER

   9

Section 5.1

  Existence and Good Standing    9

Section 5.2

  Authorization and Validity of Agreement    9

Section 5.3

  Consents and Approvals; No Violations    10

Section 5.4

  Litigation    10

Section 5.5

  Broker’s or Finder’s Fees    10

ARTICLE VI COVENANTS AND AGREEMENTS

   10

Section 6.1

  Further Assurances    10

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

Section 6.2

  Discharge of Excluded Liabilities    10

Section 6.3

  Confidentiality    10

Section 6.4

  UCC Termination    10

ARTICLE VII SURVIVAL AND INDEMNIFICATION

   10

Section 7.1

  Survival    10

Section 7.2

  Indemnification of Seller    11

Section 7.3

  Indemnification of Purchaser    11

Section 7.4

  Release of Environmental Liabilities    11

Section 7.5

  Claims    11

Section 7.6

  Right to Contest and Defend    12

Section 7.7

  Payment of Damages    13

Section 7.8

  Guaranteed Obligations    13

ARTICLE VIII DISCLAIMERS AND WAIVERS

   13

Section 8.1

  Disclaimers    13

Section 8.2

  Effect and Survival of Disclaimers    14

ARTICLE IX MISCELLANEOUS

   14

Section 9.1

  Entire Agreement    14

Section 9.2

  Successors and Assigns    15

Section 9.3

  Counterparts    15

Section 9.4

  Headings    15

Section 9.5

  Modification and Waiver    15

Section 9.6

  No Third Party Beneficiary Rights    15

Section 9.7

  Expenses    15

Section 9.8

  Notices    15

Section 9.9

  Governing Law; Waiver of Jury Trial; Venue    16

Section 9.10

  Publicity    17

Section 9.11

  Severability    17

Section 9.12

  Enforcement    17

 

-ii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, dated as of June 24, 2010, is entered into by and
among NCI Group, Inc., a Nevada corporation (“Purchaser”), MSC Pre Finish Metals
(MT) Inc., a Delaware corporation (“Seller”), and Material Sciences Corporation,
a Delaware corporation (“Guarantor”).

W I T N E S S E T H

WHEREAS, Seller wishes to sell, and Purchaser wishes to purchase the Purchased
Assets (as defined herein) upon the terms and subject to the conditions set
forth below.

NOW, THEREFORE, for the mutual covenants and other consideration described
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used herein, the following terms have the meanings
set forth below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.

“Agreement” means this Asset Purchase Agreement, as amended from time to time as
provided herein.

“Bill of Sale” has the meaning set forth in Section 3.2(a)(ii) hereof.

“Business” means the metal coil painting and coating operations and all other
activities conducted by Seller at or in connection with the Facility prior to
June 2004.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. § 9601 et seq.

“Closing” has the meaning set forth in Section 3.1 hereof.

“Closing Date” has the meaning set forth in Section 3.1 hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Encumbrances” means liens, security interests, options, rights of first
refusal, easements, mortgages, charges, bonds, indentures, deeds of trust,
rights-of-way, restrictions, agreements, encroachments, licenses, leases,
permits, security agreements, or any other encumbrances and other restrictions
or limitations on use of real or personal property or irregularities in title
thereto.



--------------------------------------------------------------------------------

“Environmental Law” means any and all applicable Laws, Environmental Permits,
and common law theories relating to pollution, preservation, remediation or
protection of the environment, natural resources or human health and safety
(including without limitation ambient air, surface, water, ground water, land
surface or subsurface strata), including, without limitation, those relating to
emissions, discharges, Releases or threatened Releases of Hazardous Materials
(including, without limitation, releases to the environment) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
transport, disposal, recycling, reclamation, replacement or handling of
Hazardous Materials. Environmental Laws include but are not limited to: the
Clean Water Act also known as the Federal Water Pollution Control Act (“FWPCA”),
33 U.S.C. Section 1251 et seq.; the Clean Air Act (“CAA”), 42 U.S.C.
Section 7401 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act
(“FIFRA”), 7 U.S.C. Section 136 et seq.; CERCLA; the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613; the
Emergency Planning and Community Right to Know Act (“EPCRA”), 42 U.S.C.
Section 11011 et seq.; the Resource Conservation and Recovery Act (“RCRA”), 42
U.S.C. Section 6901 et seq.; and the Occupational Safety and Health Act as
amended (“OSHA”), 29 U.S.C. Section 651 et seq.; the Toxic Substances and
Control Act (“TSCA”), 15 U.S.C. Section 2601 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101 et seq. and the Oil Pollution Act, 33
U.S.C. § 2701 et seq. and statutory nuisance laws; together, in each case, with
any amendment thereto, and the regulations adopted and publications promulgated
thereunder and all substitutions thereof.

“Environmental Liability” means any direct, indirect, pending or threatened
indebtedness, liability, claim, loss, damage, fine, penalty, cost, expense,
deficiency or responsibility, whether known or unknown, regardless of whether
any claim or Proceeding is threatened, pending or completed, arising under or
relating to any Environmental Law, Environmental Permit, Release of Hazardous
Materials or notice, demand or request from a Governmental Authority, whether
based on negligence, strict liability or otherwise, including, without
limitation, costs and liabilities for investigation, removal, remediation,
restoration, abatement, monitoring, personal injury, property damage, natural
resource damages, court costs, and reasonable attorney’s, witness’s, expert’s
consultant’s fees.

“Environmental Off-Site Liability” means any Environmental Liability that arises
at a location other than the Facility from the transport, disposal or treatment,
or the arrangement (whether by contract, agreement, or otherwise) thereof, of
Hazardous Materials (a) generated at the Facility prior to the Closing Date or
(b) generated by the Seller at a location other than the Facility. Environmental
Off-Site Liability shall not include the migration of a Release from the
Facility.

“Environmental Permits” means all licenses, consents, decrees, approvals,
authorizations, permits, plans, variances, exemptions and agreements required,
issued or granted by any public or private entity or person, including without
limitation any Governmental Authority for the operation of the Business at the
Facility, pursuant to or in relation to any Environmental Law.

“Excluded Assets” means any and all assets of Seller, other than the Purchased
Assets.

“Excluded Liabilities” has the meaning set forth in Section 2.2(a) hereof.

 

2



--------------------------------------------------------------------------------

“Facility” means the real property located at 2400 Yankee Road, Middletown, Ohio
45044 together with any improvements, structures or fixtures located thereon or
any appurtenances thereof, as more particularly described on Exhibit A attached
hereto.

“Governmental Authority” means any federal, state, county, provincial,
municipal, local or foreign, judicial, legislative, executive or regulatory
authority, department, board, court, commission, instrumentality or agency with
jurisdiction over the Purchased Assets.

“Governmental Approvals” means all filings with, notifications to and consents
and approvals of any Governmental Authority necessary so that the consummation
of the transactions contemplated hereby will be in compliance with applicable
Laws.

“Guaranteed Obligations” has the meaning set forth in Section 7.8.

“Guarantor” has the meaning set forth in the preamble of this Agreement.

“Hazardous Materials” means any substance, whether solid, liquid, or gaseous:
(i) which is listed, defined, or regulated as a “hazardous material,” “hazardous
waste,” “solid waste,” “hazardous substance,” “toxic substance,” “pollutant,”
“contaminant,” “chemical substance,” “pesticide,” or otherwise classified as
hazardous or toxic, in or pursuant to any Environmental Law; or (ii) which is or
contains asbestos, polychlorinated biphenyls, radon, urea formaldehyde foam
insulation, explosives, or radioactive materials; or (iii) which is any
petroleum, hydrocarbons, petroleum products or crude oil, and any components,
fractions, or derivatives thereof listed, defined or regulated under any
Environmental Law or other applicable Law; or (iv) which causes or poses a
threat to cause contamination or nuisance at any properties or any adjacent
property, or a hazard to the environment or to the health or safety of persons
at, on or about any properties; provided, that the threat or hazard is
actionable under applicable Environmental Law.

“Knowledge of Seller,” or similar words or phrases, means the actual knowledge,
information and belief of Steven S. Hamilton, Joseph J. Domaracki and Terry
Padgett.

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, code, policy or rule of common law now in effect and in each case as
amended.

“Permitted Encumbrances” means all Encumbrances reflected in the Title Policy
that are acceptable to Purchaser in its sole discretion, including without
limitation the standard preprinted exceptions contained in the Title Policy.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, Governmental Authority or
other department or agency thereof or other entity.

“Price Allocation” has the meaning set forth in Section 2.4 hereof.

“Proceeding” means a claim, fine, action, suit, administrative order or notice,
demand, investigation, inquiry or other proceeding or any arbitration or binding
dispute resolution proceeding by or before any Governmental Authority, mediator
or arbitrator.

 

3



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 2.3 hereof.

“Purchased Assets” means all of Seller’s rights, title and interest in and to
the Facility, together with any and all property located within the Facility
whether real, personal or mixed, wheresoever situated within the Facility and
whether or not specifically referred to herein or in any other Transaction
Agreement.

“Purchased Tangible Property” means all tangible personal property located at
the Facility.

“Purchaser” has the meaning set forth in the preamble of this Agreement.

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like, into or
upon any land or water or air, or otherwise entering into the environment,
including but not limited to “release” as defined in CERCLA or any other
Environmental Law.

“Tax” means (a) any federal, state, provincial, county, local or foreign taxes,
charges, fees, levies or other assessments, including all net income, gross
income, sales and use, goods and services, ad valorem, severance, transfer,
gains, profits, excise, franchise, real and personal property, gross receipt,
value added, capital stock, production, business and occupation, disability,
employment, payroll, license, estimated, stamp, custom duties, severance,
unemployment, social security, Medicare, alternative minimum or withholding
taxes or charges (in the nature of a tax) imposed by any Governmental Authority,
and includes any interest and penalties (civil or criminal) on or additions to
any such taxes and (b) liability for items in subparagraph (a), above, of any
other Person by contract, operation of law (including Treasury Regulation
1.1502-6) or otherwise.

“Tax Return” means any return, report, election, declaration, statement,
information return, schedule, or other document (including any related or
supporting information) filed or required to be filed with any Governmental
Authority in connection with the determination, assessment, collection or
administration of any Taxes or the administration of any Laws relating to any
Taxes or any amendment thereof.

“Title Policy” has the meaning set forth in Section 3.2(b)(iv) hereof.

“Transaction Agreements” means, collectively, this Agreement, the Bill of Sale,
and the Transfer Deed.

“Transfer Deed” has the meaning set forth in Section 3.2(b)(ii) hereof.

“Transfer Taxes” means any real property transfer or excise, sales, stamp,
documentary, recording, registration, conveyance, stock transfer, personal
property transfer, similar fees or taxes or charges by a Governmental Authority
in connection with this transfer of the Purchased Assets.

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to Sections of the Treasury Regulations shall include any
corresponding provision or provisions of Treasury Regulations hereafter proposed
or adopted.

 

4



--------------------------------------------------------------------------------

ARTICLE II

THE TRANSACTION

Section 2.1 Purchase and Sale of Purchased Assets. Upon the terms and subject to
the conditions set forth in this Agreement, Purchaser is purchasing from Seller,
and Seller is selling, conveying, transferring, assigning and delivering to
Purchaser, on the Closing Date, the Purchased Assets, free and clear of any
Encumbrances other than Permitted Encumbrances.

Section 2.2 Excluded Liabilities; Excluded Assets.

(a) Seller shall retain all liability for, and Purchaser shall not assume or
have any obligation with respect to, any debts, obligations, liabilities or
contracts of Seller or its Affiliates of any nature, whether or not known,
presently existing, absolute, accrued, contingent or otherwise, including,
without limitation, (i) product claims attributable to products sold by Seller,
(ii) any condition, event, circumstance, activity or incident first existing or
occurring on or prior to the Closing Date related to the Purchased Assets
(except to the extent Purchaser releases Seller for Environmental Liabilities
pursuant to Section 7.4 of this Agreement), (iii) any Environmental Off-Site
Liabilities, and (iv) Taxes of Seller for all taxable periods relating to or
incurred in connection with the ownership, business or operation of the
Purchased Assets prior to the Closing Date (all such debts, obligations,
liabilities and contracts being herein referred to as the “Excluded
Liabilities”), other than real estate taxes for which Purchaser shall be
responsible subject to Purchaser receiving a credit in the closing statement.

(b) The Excluded Assets shall be retained by Seller and shall not be transferred
to or purchased by Purchaser.

Section 2.3 Consideration. The consideration for the Purchased Assets shall
consist of cash in the amount of $4,900,000 (the “Purchase Price”) and the
release contained in Section 7.4.

Section 2.4 Allocation of Price. Promptly after the Closing Date, Purchaser
shall prepare an allocation statement setting forth the allocation of the
Purchase Price in accordance with Section 1060 of the Code among the Purchased
Assets (the “Price Allocation”). For purposes of computing the amount of
Transfer Taxes, the real estate shall be allocated at $1,500,000 and the
Purchased Tangible Property shall be allocated at $3,400,000. Sellers and
Purchaser shall report the transactions contemplated hereby on all Tax Returns
(including Form 8594 and all other information returns and supplements thereto
required to be filed by the parties under Section 1060 of the Code) in a manner
consistent with such Price Allocation.

Section 2.5 Transfer Taxes. Seller shall pay all applicable Transfer Taxes that
may become due or payable in connection with this Agreement and the transactions
contemplated hereby.

Section 2.6 Apportionments. The following items shall be apportioned as of 11:59
p.m., at the place of Closing, on the day preceding the Closing Date: (a) real
and personal

 

5



--------------------------------------------------------------------------------

property taxes, sewer rents and charges and other Taxes, assessments and charges
affecting the Purchased Assets; (b) charges for water, electricity, gas, oil,
steam and all other utilities (except to the extent disposed of by final billing
to Seller); and (c) such other items as are customarily apportioned in
connection with the sale of similar property. All such items prior to the
Closing Date shall be for the account of Seller, and all such items after the
Closing Date shall be for the account of Purchaser.

ARTICLE III

CLOSING

Section 3.1 Closing. The closing (the “Closing”) of the transactions
contemplated hereby are being held at the offices of Bracewell & Giuliani LLP,
711 Louisiana, Suite 2300, Houston, Texas, at 10:00 a.m. on the date of this
Agreement, or such other place, date and time as may be mutually agreed upon by
the parties hereto. Such time and date are referred to herein as the “Closing
Date.”

Section 3.2 Closing Deliveries. At the Closing:

 

  (a) Purchaser shall deliver to Seller:

(i) the Purchase Price in cash, by wire transfer of immediately available funds,
to the account designated by Seller; and

(ii) a Bill of Sale pursuant to which Seller sells, transfers and assigns the
Purchased Tangible Property to Purchaser (the “Bill of Sale”), duly executed by
Purchaser.

 

  (b) Seller shall deliver to Purchaser:

(i) the Bill of Sale, duly executed by Seller;

(ii) a limited warranty deed pursuant to which Seller transfers the Facility to
Purchaser (the “Transfer Deed”), duly executed by Seller;

(iii) certified copies of the resolutions duly adopted by the board of directors
of Seller authorizing the execution, delivery and performance of this Agreement
and the other Transaction Agreements, and the consummation of all transactions
contemplated hereby and thereby;

(iv) an ALTA Owner Policy or Policies of Title Insurance or marked up commitment
for a Title Policy (collectively, the “Title Policy”), to be supplied by Seller
at its sole expense, in form and substance satisfactory to Purchaser in its sole
discretion, insuring good and marketable title in Purchaser of the Facility
subject only to Permitted Encumbrances, and any exception as to taxes not yet
due and payable;

 

6



--------------------------------------------------------------------------------

(v) a duly executed certificate of non-foreign status in the form and manner
that complies with Section 1.1445-2(b)(2) of the Treasury Regulations
thereunder; and

(vi) the plans and documents related to the Purchased Assets that are in the
possession of Seller or any of its Affiliates, including those located at the
Facility and the corporate offices of Seller or Guarantor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser as follows:

Section 4.1 Existence and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Seller has the power and authority to own the Purchased Assets. Seller is duly
qualified or licensed to do business in each jurisdiction in which the character
or location of the properties owned or leased by Seller or the nature of the
business conducted by Seller makes such qualification necessary and the absence
of which would have a material adverse effect.

Section 4.2 Authorization and Validity of Agreement. Seller has full corporate
power and authority to execute and deliver the Transaction Agreements, to
perform its obligations thereunder, and to consummate the transactions
contemplated thereby. The execution and delivery by Seller of the Transaction
Agreements, the performance by Seller of its obligations thereunder and the
consummation of the transactions contemplated thereby have been duly authorized
and approved by the board of directors of Seller and no further corporate action
is required in connection with the execution and delivery of the Transaction
Agreements and the consummation of the transactions contemplated thereby. The
Transaction Agreements constitute the valid and binding obligations of Seller
enforceable in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting enforcement of creditors’ rights generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

Section 4.3 Consents and Approvals; No Violations. The execution, delivery and
performance of the Transaction Agreements by Seller and the consummation by
Seller of the transactions contemplated thereby will not, with or without the
giving of notice or the lapse of time or both: (a) violate or conflict with any
provision of the charter documents or bylaws or equivalent governing instruments
of Seller; (b) violate any Law applicable to Seller or by which any of the
Purchased Assets may be bound; (c) require any filing by Seller with, or require
Seller to obtain any permit, consent or approval of, or require Seller to give
any notice to, any Governmental Authority or any other Person other than as set
forth in Schedule 4.3 attached hereto; or (d) result in a violation or breach by
Seller of, conflict with, constitute (with or without due notice or lapse of
time or both) a default by Seller of, require any consent (or give rise to any
right of termination, cancellation, payment or acceleration) under or result in
the creation of any Encumbrance upon any of the Purchased Assets under any of
the terms, conditions, or provisions of any note, bond, mortgage, indenture,
license, franchise, permit, agreement, lease, franchise agreement or other
instrument or obligation to which Seller is a party, or by which it or any of
the Purchased Assets may be bound.

 

7



--------------------------------------------------------------------------------

Section 4.4 Title to Properties and Encumbrances. Except as set forth in
Schedule 4.4 attached hereto, Seller has good and valid title to the Purchased
Tangible Property, in each case free and clear of all Encumbrances other than
Permitted Encumbrances.

Section 4.5 Real Property.

(a) Exhibit A attached hereto contains a complete and accurate legal description
of the Facility. All title policies, and surveys, regarding the Facility in
Seller’s possession or control have been delivered to Purchaser.

(b) To Seller’s Knowledge, Seller’s ownership and operation of the Facility is
and has been in compliance in all material respects with all land use
restrictions, zoning, regulations, ordinances, Environmental Laws and other
similar Laws applicable thereto. During the past three (3) years, neither Seller
nor any of its agents or employees has received any written notice from any
Governmental Authority having jurisdiction over the Facility alleging any
violation of any applicable Law, including, but not limited to, those relating
to Environmental Laws, zoning, building, use, personal disability and fire or
safety, which has not been cured or remedied. To Seller’s Knowledge, there are
not any threatened Proceedings for the rezoning of the Facility or any portion
thereof.

(c) To the Knowledge of Seller, no condemnation or similar Proceeding is pending
or threatened, that would preclude or impair the use of the Facility.

Section 4.6 Litigation. There is no Proceeding that is pending or, to the
Knowledge of Seller, threatened, (a) against the Purchased Assets or rights of
Seller relating to the Purchased Assets, or (b) seeking to prevent or challenge
the transactions contemplated by this Agreement. No attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other Proceedings are pending or, to the Knowledge of Seller,
threatened against Seller, nor are any of such Proceedings contemplated by
Seller.

Section 4.7 Environmental Matters.

(a) No outstanding closure obligations exist at the Facility pursuant to
applicable Environmental Law. During the five (5) years prior to the Closing
Date, Seller (i) has not operated the Business at the Facility, and (ii) thus
has not required Environmental Permits for the ownership and operation of the
Purchased Assets in compliance in all material respects with Environmental Laws.

(b) During the five (5) years prior to the Closing Date, no Environmental
Liability (including Environmental Off-Site Liability) has been asserted, filed,
commenced, or in writing threatened against Seller with respect to the ownership
or operation of the Purchased Assets or Seller’s conduct of the Business.

(c) Seller has delivered to Purchaser documentation reflecting the facts or
circumstances which, to Seller’s Knowledge, are now or were formerly in
existence in relation to the Purchased Assets or the Business that would be
reasonably likely to result in Environmental Liabilities (including
Environmental Off-Site Liabilities).

 

8



--------------------------------------------------------------------------------

(d) To Seller’s Knowledge, except as set forth in Schedule 4.7(d), no Release or
threatened Release of Hazardous Materials has occurred or is occurring at or
from the Facility for which Environmental Law requires notice, further
investigation or any form of responsive action.

(e) To Seller’s Knowledge, Schedule 4.7(e) lists all underground and above
ground storage tanks located or previously located at the Facility.

(f) To Seller’s Knowledge and based upon reasonable inquiry, Seller has
identified and made available to Purchaser copies of each environmental
investigation, study, audit, test and other analysis in the possession of Seller
or the Business, or of which Seller has Knowledge, in relation to the Purchased
Assets, the Business or existing or potential Environmental Liability (including
Environmental Off-Site Liability) of Seller or the Business.

Section 4.8 Broker’s or Finder’s Fees. No agent, broker, Person or firm acting
on behalf of Seller is, or will be, entitled to any fee, commission or broker’s
or finder’s fees in connection with this Agreement or any of the transactions
contemplated hereby.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

Section 5.1 Existence and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. Purchaser has the power and authority to own, lease and operate its
property and to carry on its business as now being conducted and to own or lease
the assets owned or leased by it. Purchaser is duly qualified or licensed to do
business in each jurisdiction in which the character or location of the
properties owned or leased by such Purchaser or the nature of the business
conducted by such Purchaser makes such qualification necessary and the absence
of which would have a material adverse effect.

Section 5.2 Authorization and Validity of Agreement. Purchaser has full
corporate power and authority to execute and deliver the Transaction Agreements,
to perform its obligations thereunder and to consummate the transactions
contemplated thereby. The execution and delivery by Purchaser of the Transaction
Agreements, the performance by Purchaser of its obligations thereunder and the
consummation of the transactions contemplated thereby have been duly authorized
and approved by the Board of Directors of Purchaser and no further corporate
action is required in connection with the execution and delivery of the
Transaction Agreements and the consummation of the transactions contemplated
thereby. The Transaction Agreements constitute the valid and binding obligation
of Purchaser enforceable in accordance with their respective terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting enforcement of creditors’ rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).

 

9



--------------------------------------------------------------------------------

Section 5.3 Consents and Approvals; No Violations. The execution, delivery and
performance of the Transaction Agreements by Purchaser and the consummation by
Purchaser of the transactions contemplated thereby will not, with or without the
giving of notice or the lapse of time or both: (a) violate or conflict with any
provision of the charter documents or bylaws or equivalent governing instruments
of Purchaser; (b) violate any Law applicable to Purchaser or by which any of its
properties or assets may be bound; or (c) require any filing by Purchaser with,
or require Purchaser to obtain any permit, consent or approval of, or require
Purchaser to give any notice to, any Governmental Authority.

Section 5.4 Litigation. There is no Proceeding that is pending or, to the
knowledge of Purchaser, threatened against Purchaser that seeks to prevent or
challenge the transactions contemplated by this Agreement.

Section 5.5 Broker’s or Finder’s Fees. No agent, broker, Person or firm acting
on behalf of Purchaser is, or will be, entitled to any fee, commission or
broker’s or finder’s fees in connection with this Agreement or any of the
transactions contemplated hereby.

ARTICLE VI

COVENANTS AND AGREEMENTS

Section 6.1 Further Assurances. Seller and Purchaser each agrees that at any
time and from time to time after the Closing Date, each party shall, at the
reasonable request of the other party, execute and deliver any further
instruments or documents and take all such further action as the other party may
reasonably request in order to consummate and make effective the sale of the
Purchased Assets pursuant to this Agreement.

Section 6.2 Discharge of Excluded Liabilities. From and after the Closing Date,
Seller shall ensure the timely discharge of any Excluded Liability that relates
to, or is secured by, the Purchased Assets or any portion thereof.

Section 6.3 Confidentiality. Subject to Section 9.10, from and after the Closing
Date, each of the parties shall treat as strictly confidential and not disclose
any information received or obtained as a result of entering into this Agreement
(or any of the Transaction Agreements), including (i) the provisions of this
Agreement or any other Transaction Agreement; or (ii) the negotiations relating
to this Agreement or any other Transaction Agreement.

Section 6.4 UCC Termination. Following the Closing Date, Seller will use
commercially reasonable efforts, and will cooperate with Purchaser as reasonably
requested by Purchaser, to obtain within sixty (60) days following the Closing
Date, the termination of the UCC financing statements filed in the Butler
County, Ohio Recorder’s Office shown as items 7 - 11 of Schedule B, Part II of
the Commitment for Title Insurance for the Facility issued by Stewart Title
Guaranty Company with an effective date of March 24, 2010.

ARTICLE VII

SURVIVAL AND INDEMNIFICATION

Section 7.1 Survival. All of the representations and warranties of the parties
contained in this Agreement shall survive the Closing until the first
anniversary of the Closing Date (the

 

10



--------------------------------------------------------------------------------

“Claim Deadline Date”); provided, however, that (i) the representations and
warranties in Section 4.7 (Environmental Matters) shall survive the Closing Date
until the third anniversary of the Closing Date, and (ii) the representations
and warranties set forth in Section 4.1 and Section 5.1 (Existence and Good
Standing), Section 4.2 and Section 5.2 (Authorization and Validity of
Agreement), and Section 4.4 (Title to Properties and Encumbrances), shall
survive the Closing indefinitely. Notwithstanding the foregoing, a
representation and warranty shall not expire with respect to any claim made for
breach or inaccuracy thereof prior to the expiration of the applicable survival
period, until such claim is finally resolved.

Section 7.2 Indemnification of Seller. Except to the extent that Seller
indemnifies Purchaser pursuant to Section 7.3, Purchaser, from and after the
Closing Date, shall indemnify and hold Seller and its successors, permitted
assigns, stockholders, directors, officers, employees, agents and
representatives (each, a “Seller Indemnitee”) harmless from and against any and
all damages, losses, costs, expenses, fines, settlements, expenditures, claims
and liabilities, including reasonable counsel fees and reasonable expenses of
investigation, defending and prosecuting litigation (but excluding punitive or
exemplary damages unless a Seller Indemnitee (or in the case of Section 7.3, a
Purchaser Indemnitee) is required to pay them to a third-party) (collectively,
the “Damages”), suffered by a Seller Indemnitee as a result of or caused by,
arising out of, or in any way relating to (a) any breach of a representation and
warranty, or nonfulfillment of any agreement or covenant, on the part of
Purchaser under this Agreement, or (b) the ownership or operation of the
Purchased Assets from and after the Closing Date. Purchaser’s aggregate
liability for indemnification hereunder shall not exceed the Purchase Price.

Section 7.3 Indemnification of Purchaser. Seller shall indemnify and hold
Purchaser and its successors, permitted assigns, stockholders, directors,
officers, employees, agents and representatives (each, a “Purchaser Indemnitee”)
harmless from and against any and all Damages suffered by a Purchaser Indemnitee
as a result of, caused by, arising out of, or in any way relating to (a) any
breach of a representation and warranty, or nonfulfillment of any agreement or
covenant, on the part of Seller under this Agreement, (b) any Excluded Asset or
Excluded Liability, (c) the ownership, maintenance or operation of the Purchased
Assets prior to the Closing Date (except to the extent Purchaser releases Seller
for Environmental Liabilities pursuant to Section 7.4 of this Agreement), or
(d) any Environmental Off-Site Liability. Seller’s aggregate liability for
breaches of representations and warranties under Section 4.3, 4.5, 4.6 and 4.8
shall not exceed $1,000,000. Seller’s aggregate liability for indemnification
hereunder shall not exceed the Purchase Price.

Section 7.4 Release of Environmental Liabilities. Purchaser hereby releases
Seller from any and all claims, demands or causes of action (including without
limitation any claim for indemnification pursuant to Section 7.3(b) and
Section 7.3(c) hereof) that Purchaser might have asserted or alleged, or may
hereafter assert or allege, against Seller for Environmental Liabilities (other
than Environmental Off-Site Liabilities) pertaining to the operation, ownership
or use of the Facility or the Purchased Assets by Seller or its Affiliates prior
to the Closing Date, whether or not such Environmental Liability is an Excluded
Liability.

Section 7.5 Claims. Each indemnified party hereunder agrees that promptly upon
its discovery of facts giving rise to a claim for indemnity under the provisions
of this Agreement,

 

11



--------------------------------------------------------------------------------

including receipt by it of notice of any demand, assertion, claim, action or
Proceeding by any third party (each, a “Claim”), it will give prompt notice
thereof in writing to the indemnifying party, together with a statement in
reasonable detail of all information respecting any of the foregoing as it shall
have. Such notice shall include a formal demand for indemnification under this
Agreement. Failure to give prompt notice of a Claim hereunder shall not affect
the indemnifying party’s obligations under this Article VII except to the extent
the indemnifying party is materially prejudiced by such failure to give such
prompt notice.

Section 7.6 Right to Contest and Defend.

(a) The indemnifying party shall have the right to defend the indemnified party
against a claim for indemnity if it acknowledges in writing its obligations to
indemnify the indemnified party for such claim for indemnity. If the
indemnifying party notifies the indemnified party that the indemnifying party
elects to assume the defense of the claim for indemnity, then the indemnifying
party shall have the right to defend such claim for indemnity with counsel
selected by the indemnifying party (who shall be reasonably satisfactory to the
indemnified party), by all appropriate proceedings, to a final conclusion or
settled at the discretion of the indemnifying party in accordance with this
Section 7.6(a). In such circumstances, the indemnifying party shall defend any
such claim for indemnity in good faith and have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, that the
indemnifying party shall not enter into any settlement agreement without the
written consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed). The indemnified party may
participate in, but not control, any defense or settlement of any claim for
indemnity controlled by the indemnifying party pursuant to this Section 7.6(a),
and the indemnified party shall bear its own costs and expenses with respect to
such participation.

(b) If the indemnifying party fails to notify the indemnified party within the
thirty (30) days after receipt of any notice of assertion of a claim for
indemnity that the indemnifying party elects to defend the indemnified party
pursuant to Section 7.6(a), then the indemnified party shall defend any such
claim for indemnity with counsel selected by the indemnified party (which
counsel shall be reasonably satisfactory to the indemnifying party), by all
appropriate proceedings, to a final conclusion or settled. In such
circumstances, the indemnified party shall defend any such claim for indemnity
in good faith and have full control of such defense and proceedings; provided,
that the indemnified party shall not enter into any settlement agreement without
the written consent of the indemnifying party (which consent shall not be
unreasonably withheld, conditioned or delayed). If requested by the indemnified
party, the indemnifying party agrees, at its sole cost and expense, to cooperate
with the indemnified party and its counsel in contesting any claim for indemnity
which the indemnified party elects to contest. The indemnifying party may
participate in, but not control, any defense or settlement controlled by the
indemnified party pursuant to this Section 7.6(b), and the indemnifying party
shall bear its own costs and expenses with respect to such participation;
provided, that if at any time the indemnifying party acknowledges in writing its
obligations to indemnify the indemnified party for such claim for indemnity, the
indemnifying party shall be entitled to assume the defense of such claim for
indemnity subject to the conditions set forth in Section 7.6 (a).

 

12



--------------------------------------------------------------------------------

Section 7.7 Payment of Damages. The indemnifying party shall pay to the
indemnified party in immediately available funds any amounts to which the
indemnified party may become entitled by reason of the provisions of this
Agreement, such payment to be made within five (5) days after any such amounts
are finally determined either by mutual agreement of the parties hereto or
pursuant to the final non-appealable judgment of a court of competent
jurisdiction.

Section 7.8 Guaranteed Obligations. Guarantor hereby unconditionally and
irrevocably guarantees to any Purchaser Indemnitee the full performance and
payment of all obligations of Seller to any Purchaser Indemnitee under
Section 7.3 (the “Guaranteed Obligations”). Guarantor acknowledges and agrees
that, with respect to all obligations to pay money, such guaranty shall be a
guaranty of payment and not of collection. If Seller shall fail to perform any
of the Guaranteed Obligations or the full and timely payment of any amount owed
with respect to the Guaranteed Obligations, Guarantor, within ten days of
receiving written notice from Purchaser of such failure, shall perform or cause
to be performed such Guaranteed Obligations and will make full payment of any
amount due with respect thereto at its sole cost and expense. The liabilities
and obligations of Guarantor to any Purchaser Indemnitee pursuant to this
Section 7.8 shall be unconditional and irrevocable and shall not be conditioned
or contingent upon the pursuit of any remedies against Seller or any other
Person. Guarantor hereby waives any right, whether legal or equitable, statutory
or non-statutory, to require any Purchaser Indemnitee to proceed against or take
action against or pursue any remedy with respect to Seller or any other Person
before such Purchaser Indemnitee may enforce rights against Guarantor hereunder
and, to the fullest extent permitted by Law, any other defenses or benefits that
may be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Section 7.8. The unconditional obligation of Guarantor hereunder will not be
affected, impaired or released by any extension, waiver, amendment or thing
whatsoever which would release a guarantor or surety (other than satisfaction in
full of the Guaranteed Obligations).

ARTICLE VIII

DISCLAIMERS AND WAIVERS

Section 8.1 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PURCHASED ASSETS, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE
SET FORTH IN THE TRANSFER DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT
PHYSICAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PURCHASED ASSETS WITH GOVERNMENTAL
LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE DOCUMENTS, OR ANY OTHER
INFORMATION

 

13



--------------------------------------------------------------------------------

PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING
REGARDING THE PURCHASED ASSETS. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PURCHASED ASSETS “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PURCHASED ASSETS OR RELATING THERETO, TO WHOMEVER MADE OR
GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET
FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS
CONDUCTED SUCH INVESTIGATIONS OF THE PURCHASED ASSETS AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PURCHASED ASSETS, AND
WILL NOT RELY UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT CONSTRUCTION AND OTHER
DEFECTS IN THE PURCHASED ASSETS MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S, OFFICERS, DIRECTORS,
SHAREHOLDERS AND EMPLOYEES) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES
OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES,
COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY
KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR
ALLEGED AGAINST SELLER (AND SELLER’S PARTNERS, MEMBERS, OFFICERS, DIRECTORS,
SHAREHOLDERS AND EMPLOYEES) BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT
CONSTRUCTION AND OTHER DEFECTS IN THE PURCHASED ASSETS.

The indemnification provisions set forth in Article VII shall be the sole and
exclusive remedy of the parties hereto with respect to any and all Damages
arising out of or relating to, this Agreement, the other Transaction Agreements
or any transaction contemplated hereby or thereby.

Section 8.2 Effect and Survival of Disclaimers. Seller and Purchaser agree that
the provisions of this Article VIII shall survive Closing.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Entire Agreement. This Agreement (including the Exhibits and
Schedules), together with the other Transaction Agreements, sets forth the
entire understanding of the parties with respect to the subject matter hereof.
Other than this Agreement and the other Transaction Agreements, any previous
agreements or understandings (whether oral or written) between the parties
regarding the subject matter hereof are merged into and superseded by this
Agreement.

 

14



--------------------------------------------------------------------------------

Section 9.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto; provided that neither party may assign this
Agreement without the prior written consent of the other party hereto, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing,
Purchaser may, without Seller’s consent, (a) assign its rights and obligations
under this Agreement to an Affiliate of Purchaser; provided that Purchaser shall
remain liable for all of the obligations hereunder, or (b) pledge, grant a
security interest in or assign as collateral all or any portion of its rights
under this Agreement to any one or more financial institutions and that upon
foreclosure, or sale or deed in lieu of foreclosure by or to any such financial
institution, the rights of Purchaser hereunder may be assigned to any such
financial institution or any purchaser upon such foreclosure or sale or deed in
lieu of foreclosure.

Section 9.3 Counterparts. This Agreement may be executed in one or more
counterparts, including facsimile or pdf counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument.

Section 9.4 Headings. The headings of the Articles, Sections and paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

Section 9.5 Modification and Waiver. No amendment, modification or alteration of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by the parties hereto, except that any of the
terms or provisions of this Agreement may be waived in writing at any time by
the party entitled to the benefits of such waived terms or provisions. No waiver
of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision hereof (whether or not similar). No
delay on the part of either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof.

Section 9.6 No Third Party Beneficiary Rights. This Agreement is not intended to
and shall not be construed to give any Person (other than the parties signatory
hereto or their assigns) any interest or rights (including, without limitation,
any third party beneficiary rights) with respect to or in connection with any
agreement or provision contained herein or contemplated hereby.

Section 9.7 Expenses. Except as otherwise specifically provided for herein,
Seller and Purchaser shall each pay all costs and expenses incurred by them or
on their behalf in connection with this Agreement and the transactions
contemplated hereby.

Section 9.8 Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to any other party shall be sufficiently
given if delivered in person or sent by facsimile or registered or certified
mail, postage prepaid, return receipt requested, addressed as follows:

if to Seller or Guarantor, to:

Material Sciences Corporation

2200 East Pratt Blvd.

Elk Grove Village, IL 60007

Attn: Chief Executive Officer

Fax: 847-439-0737

 

15



--------------------------------------------------------------------------------

with a copy to:

Katten Muchin Rosenman LLP

525 W. Monroe

Chicago, IL 60661

Attn: Matthew Brown

Fax: 312-902-1061

if to Purchaser, to:

NCI Group, Inc.

10943 N. Sam Houston Parkway West

Houston, Texas 77064

Attn: Todd R. Moore

Fax: (281) 477-9646

with a copy to:

Bracewell & Giuliani LLP

711 Louisiana, Suite 2300

Houston, Texas 77002

Attn: Scott L. Miller

Fax: (713) 222-3242

or at such other address for a party as shall be specified by like notice, and
such notice or communication shall be deemed to have been duly given as of the
date so delivered, mailed or sent by facsimile.

Section 9.9 Governing Law; Waiver of Jury Trial; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regards to conflict of law rules thereof. THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. THE PARTIES HERETO HEREBY CONSENT AND AGREE THAT THEY SHALL COMMENCE
ANY ACTION WITH RESPECT TO ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARTIES
HERETO PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS AGREEMENT IN THE COURTS IN DELAWARE HAVING JURISDICTION OVER SUCH CLAIM
OR DISPUTE.

 

16



--------------------------------------------------------------------------------

Section 9.10 Publicity. Seller acknowledges that Purchaser is a publicly traded
corporation with heightened disclosure responsibilities, and that Purchaser will
determine, with the advice of its outside legal counsel, whether it will file
this Agreement with the United States Securities and Exchange Commission (“SEC”)
or otherwise describe this Agreement and the transactions contemplated hereby in
any filing with the SEC. Purchaser shall provide Seller notice of Purchaser’s
intent to file this Agreement, or otherwise describe it and the transactions
contemplated hereby in any filing, with the SEC. Additionally, Purchaser
acknowledges that Seller’s parent company, Guarantor, is a publicly traded
corporation with heightened disclosure responsibilities, and that Guarantor will
determine, with the advice of its outside legal counsel, whether it will file
this Agreement with the United States Securities and Exchange Commission (“SEC”)
or otherwise describe this Agreement and the transactions contemplated hereby in
any filing with the SEC. Guarantor shall provide Seller notice of Guarantor’s
intent to file this Agreement, or otherwise describe it and the transactions
contemplated hereby in any filing, with the SEC. Each of Seller and Purchaser
may make announcements regarding the execution of this Agreement and the
Purchase Price to the financial community, employees or the general public.

Section 9.11 Severability. If any provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled.

Section 9.12 Enforcement. The parties hereto agree that the remedy at law for
any breach of this Agreement is inadequate and that should any dispute arise
concerning the sale of the Purchased Assets or any other matter hereunder, this
Agreement shall be enforceable in a court of equity by an injunction or a decree
of specific performance. Such remedies shall, however, be cumulative and
nonexclusive, and shall be in addition to any legal or other remedies the
parties hereto may have.

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

SELLER MSC Pre Finish Metals (MT) Inc. By:  

/s/ Clifford D. Nastas

Name:   Clifford D. Nastas Title:   Chief Executive Officer PURCHASER NCI Group,
Inc. By:  

/s/ Todd R. Moore

Name:   Todd R. Moore Title:   Executive Vice President and General Counsel
GUARANTOR Material Sciences Corporation By:  

/s/ Clifford D. Nastas

Name:   Clifford D. Nastas Title:   Chief Executive Officer

 

18